Citation Nr: 0524304	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for exostosis of the left 
leg. 

ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from July 2002 to 
October 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  




FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran's exostosis of the left leg, currently diagnosed as 
osteochondroma, existed prior to service; the exostosis of 
the left leg underwent an acute exacerbation during his brief 
military service.

2.  Competent medical evidence shows that the present 
condition represents the normal progression of the disease.  


CONCLUSION OF LAW

Exostosis of the left leg clearly and unmistakably existed 
prior to service, thereby rebutting the presumption of 
soundness at entrance; exostosis of the left leg was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Duty to Notify

VA letter issued in January 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App.112 (2004) (Pelegrini II).  Here, the 
veteran's claim was denied in March 2003 and the VCAA letter 
was sent in January 2003.  Therefore, there has been no 
Pelegrini II violation with regard to the timing of the VCAA 
notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertained to his 
claims in the January 2003 letter.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Since this has been accomplished, 
the Board finds that all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service examination.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection 

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  To prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which are to be considered to determine whether the increase 
is due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

At the outset, the appellant contends that his military 
service aggravated his pre-existing left knee condition.  

A review of the service medical records reveals that on 
training day 35, the veteran complained of bilateral knee 
pain for several days, worse with walking, running, bending, 
pivoting, and sitting for a prolonged period of time.  
Physical examination revealed a bony prominence of the left 
medial thigh, and echymosis of the knees and ankles.  

An October 2002 x-ray request reflects, by the veteran's 
self-report, that he had experienced bilateral knee pain for 
over one year and that he had x-rays at home.  It was 
questioned that he had been diagnosed with a small tumor.  
The x-ray findings were an oval-shaped lucent lesion with 
sclerotic margins involving the posterior distal femoral 
diaphysis, and an osteochondroma noted extending from the 
medial distal left femoral metaphysis.  The radiologist's 
impressions were findings suggestive of possible fibrous 
cortical defect involving the distal left femur, and 
exostosis extending from the distal medial left femoral 
metaphysis.  

In October 2002, the Branch Medical Clinic noted the 
veteran's complaints of bilateral knee pain.  It was 
indicated that diagnoses of left knee symptomatic exostosis 
at distal femoral metaphysis, existed prior to enlistment, 
and healing stress fracture, right knee at the metaphysis, 
had been verified by examination, history, and x-rays. 

Based on the foregoing, the service member was referred for 
administrative entry-level separation because he did not meet 
the minimum standards for enlistment.  The examiner indicated 
that the service member had not incurred injury and/ or had 
not aggravated pre existing defects by active military 
service.  

The report of a February 2003 VA joints examination shows by 
radiograph osteochondroma of the left knee.  The VA examiner 
noted that the osteochondroma is not service-connected.  He 
opined that the osteochondroma existed prior to military 
service.  The examiner further opined that, during the 
veteran's time in the service, the tissues around the 
osteochondroma were aggravated temporarily, particularly 
during heavy hiking and running in calisthenics.  It was 
observed that this obviously necessitated his discharge.  The 
examiner concluded that presently, the veteran is at a level 
that he was prior to his time in the military, and no longer 
had significant symptoms.  The examiner summarized that, 
therefore, the temporary aggravation during service has 
disappeared and the veteran's present condition is simply the 
normal progression of the disease.  

The Board finds that x-rays taken shortly after enlistment 
provide clear and unmistakable evidence to rebut the 
presumption of soundness on entry into service, and the 
presumption of aggravation where the preservice disability 
underwent a temporary increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  
The appellant had sustained no more than an acute 
exacerbation that resolved.  The report of VA examination in 
2003 clearly states that the present level of condition is 
simply the normal progression of the disease.  

In conclusion, the evidence of record does not show that the 
veteran's pre-existing exostosis of the left knee was 
aggravated by his brief military service.  Thus the 
preponderance of the evidence is against entitlement to 
service connection for the exostosis of the left knee.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Service connection for exostosis of the left leg is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


